Citation Nr: 1226278	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  04-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1974 to September 1987 and from January 1989 to January 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In December 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In February 2008 and in July 2010, the case was remanded for additional development.  

Regarding the characterization of the Veteran's claim, the Board notes that it was originally raised as one of entitlement to service connection for a knee disability.  See October 2002 VA Form 21-526.  Although the RO addressed a claim of service connection for right knee disability (see September 2003 rating decision), they did not address his left knee disability.  After the Veteran clarified that he was also seeking service connection for the left knee (see November 2003 notice of disagreement), the RO issued the May 2004 rating decision.  Thereafter, the RO characterized the Veteran's claim as one of service connection for a left leg disability, and as a result, the issue was expanded to include the left leg and knee (see February 2008 Board remand).  However, on close review of the file, and in particular the Veteran's many statements, as well as his testimony during the December 2007 Travel Board hearing, it is clear that his claim is limited to the left knee.  As it does not appear that he has ever raised a claim of service connection for a left leg [other than knee] disability (or desires to raise such a claim), the Board has re-characterized his claim accordingly.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  




FINDING OF FACT

It is reasonably shown that the Veteran's current left knee disability (however diagnosed) became manifest in service and has persisted.  


CONCLUSION OF LAW

Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's service treatment records (STRs) show that he was treated on several occasions in service for complaints related to his left knee.  In July 1985, he complained of six months of intermittent bilateral knee pain.  The impression was patellar chondromalacia.  In February 1986, he complained of left knee pain for 12 hours.  He reported that he had been playing basketball the night before, but did not know the exact origin of the injury.  He noted that he had a history of bilateral knee pain.  On physical examination, increased prominence of the tibial tuberosity was found in both knees; Osgood-Schlatters was assessed.  The Veteran was referred to an orthopedic clinic, where his history of chronic bilateral knee pain was noted.  Bilateral patellofemoral syndrome was diagnosed.  In September 1991, mildly prominent tuberosity of the right and left tibia was noted; mild Osgood-Schlatters disease was diagnosed.  His April 1993 National Guard enlistment physical examination and report of medical history are silent for any complaints, findings, treatment, or diagnosis relating to a left knee disability.

Postservice private treatment records from Dr. R. show that in November 1993, the Veteran complained of bilateral knee pain that had been going on for several years, but had worsened in the past two weeks.  He also reported that military physicians had diagnosed Osgood-Schlatters disease.  Pain medication was prescribed, and the Veteran was referred to Dr. D.T.

Correspondence from Dr. D.T.'s office dated in November 2002 states that they are no longer in possession of the Veteran's medical records as medical records are purged every seven years.  Their records indicate the Veteran was last seen in 1993. 

Private treatment records from Brice Road Family Health include an "Adult Database Sheet", completed in approximately 1997, which shows that the Veteran has a history of "Knee surgery, Bilateral - Cartilage."

On April 2001 VA Persian Gulf Registry Exam the Veteran reported that he had been working in an industrial setting since 1992, and that he was on his feet working with machines most of the day.  On system review, he related that his only musculoskeletal problems were "feet ache and pains" after standing on his feet for several days in a row.  On physical examination there was full range of motion in all joints.

Private treatment records from Dr. J.R.P. show that in October 2004, the Veteran presented for an evaluation of bilateral knee pain.  He reported a history of difficulty with the knees and was sent for an MRI of the left knee ,which showed: (1) Post-surgical change involving the patellar tendon with thickening and increased signal distally consistent with tendinopathy/partial tear.  No complete tear was identified.  A few ossific fragments were seen in the distal patellar tendon.  This was identified as possibly representing a residual of Osgood-Schlatters disease.  (2) A small oblique tear involving the posterior horn and body of the medial meniscus.  And (3) some thickening of the medial and true lateral collateral ligaments proximally, which were possibly representative of prior injuries to these structures.  The structures appeared intact.  In November 2004, the Veteran underwent a left knee arthroscopy and partial synovectomy; the post-operative diagnosis was left knee medial meniscal tear with anterior synovitis.

At the December 2007 Travel Board hearing, the Veteran stated that although he was not complaining of a specific left knee injury in service, it was his contention that he had a left knee disability as a result of his 18 years of service in the Marines and Army.  He noted that he had bilateral knee pain throughout his military career and that it only got progressively worse after he separated from service.  He also testified that after service, in 1993, he sought treatment from a physician who evaluated his knees by MRI and X-ray studies.  These showed that he had bone spurs protruding into the cartilages of his knees and, as a result, he had an operation to remove the bone spurs and sew the cartilages back in place.  He continued to experience bilateral knee pain, and in 2004, he had arthroscopic surgery on both knees to repair tears in his meniscus and "scrape out a lot of build-up."  The Veteran indicated that he still experienced a lot of problems with his knees, and noted that service connection for the right knee had already been established.  He contended that he had the same disability in the left knee as in the right knee, and that both were service-related.

On November 2009 VA examination, physical examination of the left knee revealed bumps consistent with Osgood-Schlatters disease.  However, no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, abnormal tendons/bursae, or other knee abnormalities were found.  A left knee X-ray was interpreted as essentially normal.  Based on the foregoing, the examiner diagnosed normal left knee joint but noted that there was pain associated with this diagnosis.  In response to the question of whether there was a nexus between the Veteran's current left knee complaints and his service, the examiner stated that she was "unable to find any significant evidence in the service treatment records that was supportive of the alleged claim for the left knee."  She explained that although the Veteran was evaluated and treated on a few occasions in service for his left knee, there did not appear to be any persistence of a problem in that joint.  She also noted that after service, the Veteran worked in an industrial type of job where he was on his feet most of the day working with machines.  Because of his lack of complaints related to the left knee during his April 2001 Persian Gulf War Registry examination, and because a physical examination at that time showed "full range of motion in all joints," the examiner opined that the Veteran's left knee condition was "less likely than not" caused by or related to his military service.  

C. Legal Criteria and Analysis

 Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Despite  the November 2009 VA examiner finding  that the Veteran's left knee is normal, the record (primarily private treatment records) amply establishes that he has a left knee disability.  The  left knee is in a post-operative state, and prior to the most recent operation in November 2004,an MRI of  the Veteran's left knee found MRI changes consistent with a meniscal tear.  Notably, the November 2009 examiner, herself, found bumps consistent with Osgood-Schlatters disease (a possible diagnosis proposed on private evaluation in 2004).  Such findings are sufficient to establish that the Veteran has, at some point during the appeal period, had a left knee disability for which service connection may be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability in a service connection claim "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim").  The Veteran's STRs show occasional treatment for left knee complaints in service.  Therefore, what he must still show to establish service connection for his left knee disability is that such disability is related to his service, to include his documented treatment for left knee complaints therein.  

The only medical opinion that addresses whether there is a nexus between the Veteran's current left knee disability and his service is that of the November 2009 VA examiner who opined that it was "less likely than not" that the Veteran's left knee condition was caused by or related to his military service.  In reaching this conclusion, she stated that the Veteran's left knee was treated in service on a few occasions without any persistence of a problem in that joint, and cited to the report of an April 2001 Persian Gulf War Registry examination to support her conclusion.  The Board notes, however, that when the Veteran was seen for left knee pain in service, it was not for an acute instance of left knee pain or immediately upon injury; rather, his STRs show that when he  first sought treatment for left knee complaints he related that he had been suffering from knee pain for six months.  On subsequent treatment, it was again noted that he had a history of chronic left knee pain.  Such evidence tends to corroborate his December 2007 Travel Board hearing testimony that he suffered from left knee pain throughout his military career.  Although the November 2009 VA examiner noted the Veteran's history of left knee surgery, she did not discuss this history when she found that the Veteran did not have a persistent left knee problem.

As was noted above, one way of establishing service connection for a disability is to show that it had its onset in service and continued thereafter.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  It is the Veteran's contention that after experiencing left knee pain throughout his service, he has continued to suffer from progressively worsening left knee pain postservice.  The Board notes that he has had two left knee surgeries, one within a few years following his separation from service.  Also, and more significantly, an October 2004 MRI revealed findings consistent with residuals of Osgood-Schlatters disease and other findings consistent with old injuries to the knee.  On November 2009 VA examination, the Veteran was also noted to have bumps consistent with Osgood-Schlatters disease; these findings are consistent with what was found in service, when Osgood-Schlatters disease was diagnosed, in February 1986 and in September 1991.

On longitudinal review of the aforementioned evidence, the Board finds that the evidence reasonably supports the Veteran's claim that he had the onset of a chronic left knee disability in service.  His statements, to include the testimony provided during the December 2007 Travel Board hearing are considered forthright and credible and the Board finds no reason to reject his accounts.  Significantly, the Veteran is competent to testify as to the symptoms he experiences.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Resolving all reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for a left knee disability is warranted.


ORDER

Service connection for a left knee disability is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


